DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21 – 27, 29 – 37, 39, 40 are allowed over the prior art made of record.  The following is an examiner’s statement of reasons for allowance: 
Applicant teaches (performing the following actions in a loop with respect to [[an]la first intent template defining a set of slots until the set of slots are both filled and resolved, wherein the first intent template is selected from among a plurality of candidate intent templates: populating one or more slots of the set of slots of the first intent template with information based on the user input, if the first intent template is partially resolved in which a subject slot of the set of slots is not both filled and resolved, performing the following additional actions as part of the loop: determining a state of the subject slot as at least one of unfilled or unresolved; presenting a query for a user to fill or resolve the subject slot based on query selection criteria; receiving a user response to the query; altering the state of the subject slot based on the user response to the
Query; re-executing the loop with the user response to the query being incorporated into the user input, wherein an iteration of the loop during re-execution of the loop includes:
determining that a second intent template of the plurality candidate intent templates is a closer match to the user input and the user response to the query, based on slots filled and resolved within the loop; responsive to determining that the second intent template 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247.  The examiner can normally be reached on Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658